United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2005
                         ___________________________

                                   Phillip J. Oakes

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    Kaye Howell, Warden, Randall Williams Correctional Facility, Arkansas
    Department of Correction; Ray Hobbs, Director, Arkansas Department of
Correction; Wendy Kelley, Deputy Director, Arkansas Department of Correction;
George Wilson, Director, Corizon Inc.; Judith Savoy, Director of Nurses, Corizon Inc.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                          Submitted: November 22, 2013
                            Filed: December 16, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
      Arkansas inmate Phillip Oakes appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action for damages, asserting a claim of
deliberate indifference to his serious medical needs. After careful de novo review,
see Sutherland v. Mo. Dep’t of Corr., 580 F.3d 748, 750 (8th Cir. 2009) (standard of
review), we find no basis for reversal, and accordingly we affirm, see 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-